                 Case 2:20-mj-00186-AC Document 17 Filed 02/11/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXIS NELSEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00186-AC
12                                Plaintiff,             STIPULATION AND PROPOSED ORDER FOR
                                                         EXTENSION OF TIME FOR PRELIMINARY
13                          v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                         EXCLUSION OF TIME
14   CALVIN JAMES SMITH,
                                                         DATE: February 11, 2021
15                                Defendants.            TIME: 2:00 p.m.
                                                         COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States
18 Attorney ALEXIS NELSEN, and defendant CALVIN JAMES SMITH, both individually and by and

19 through his counsel of record, Douglas Beevers, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on December 10, 2020, and defendant first appeared
21 before a judicial officer of the Court in which the charges in this case were pending that same day. The

22 court set a preliminary hearing date of December 23, 2020.

23          2.      By prior stipulation and order, the December 23 preliminary hearing date was continued
24 to February 4, 2021, at 2:00 p.m. ECF #9.

25          3.      By prior stipulation and order, the February 4, 2021, preliminary hearing was continued
26 to February 11, 2021, at 2:00 p.m. ECF # 14.

27          4.      By this stipulation, the parties jointly move for an extension of time of the preliminary
28 hearing date to March 11, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d)

      STIPULATION TO MOVE PRELIMINARY HEARING            1
                 Case 2:20-mj-00186-AC Document 17 Filed 02/11/21 Page 2 of 3


 1 of the Federal Rules of Criminal Procedure. The defense has received initial discovery in this case,

 2 consisting of nine pages of discovery. The parties stipulate that the delay is required to allow the defense

 3 reasonable time for preparation, including for the defense to review the discovery with the defendant,

 4 and for the government’s continuing investigation of the case. The parties further agree that the interests

 5 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 6 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 7          5.      The parties agree that good cause exists for the extension of time, and that the extension

 8 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 9 Therefore, the parties request that the time between February 11, 2021, and March 11, 2021, be

10 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

11          IT IS SO STIPULATED.

12
     Dated: February 10, 2021                                MCGREGOR W. SCOTT
13                                                           United States Attorney
14
                                                             /s/ Alexis Nelsen
15                                                           ALEXIS NELSEN
                                                             Assistant United States Attorney
16

17
      Dated: February 10, 2021                               /s/ Douglas Beevers___________
18                                                            DOUGLAS BEEVERS
                                                              Counsel for Defendant
19                                                            CALVIN JAMES SMITH
20

21

22

23

24

25

26

27

28

      STIPULATION TO MOVE PRELIMINARY HEARING            2
                 Case 2:20-mj-00186-AC Document 17 Filed 02/11/21 Page 3 of 3


 1

 2
                                              [PROPOSED] ORDER
 3

 4          The Court has read and considered the above Stipulation for Extension of Time for Preliminary

 5 Hearing Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February

 6 10, 2021. The Court hereby finds that the Stipulation, which this Court incorporates by reference into

 7 this Order, demonstrates good cause for an extension of time for the preliminary hearing date pursuant

 8 to Rule 5.1(d) of the Federal Rules of Criminal Procedure.

 9          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

10 of justice served by granting this continuance outweigh the best interests of the public and the defendant

11 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

12 not adversely affect the public interest in the prompt disposition of criminal cases.

13          THEREFORE, FOR GOOD CAUSE SHOWN:

14          1.      The date of the preliminary hearing is extended to March 11, 2021, at 2:00 p.m.

15          2.      The time between February 11, 2021, and March 11, 2021, shall be excluded from

16 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

17          3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

18

19          IT IS SO ORDERED.

20 DATED: February 10, 2021

21

22

23

24

25

26

27

28

      STIPULATION TO MOVE PRELIMINARY HEARING              3
